Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/818,47 (US11143607B2) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, and 11 of co-pending Application No. 17/402,659 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims in the instant application is broader than that of the claims in the reference application, therefore one of ordinary skill in the art could have arrived at the instant application using the details of the reference application since it possesses a narrow scope of the same claimed subject matter. Claim 1 of the instant application and Claim 1 of the reference application both contain the base limitations as detailed in 16/818,47 (US11143607B2; Hereinafter known as parent application). Claim 1 of the instant application contains a further limitation of “wherein one or more of the determining steps is carried out in the borehole with a downhole sensor assembly configured to measure resistivity.”  Claim 1 of the reference application contains a further limitation of “wherein one or more of the determining steps is carried out in the borehole with a downhole sensor assembly configured to measure resistivity, and the method further comprises recording a resistivity log with resistivity measured in two perpendicular dimensions.” The instant application and the reference application both contain the limitation of “wherein one or more of the determining steps is carried out in the borehole with a downhole sensor assembly configured to measure resistivity” with the reference application containing a further limitation that narrows the scope of the claimed subject matter. It would have been obvious to one of ordinary skill in the art before the invention to use a downhole sensor assembly configured to measure resistivity as recited in the claims of the instant application to incorporate the teaching of the reference application to use a downhole sensor assembly configured to measure the resistivity by recording a resistivity log with resistivity measurements. The limitations of the reference application accurately teach the method of determining permeability anisotropy of a geological formation since the reference application claims the downhole resistivity sensor and measurements taken thereof.  Therefore claims 1-4, 9, and 11 of the instant application are not patentably distinct from claims 1-4, 9, and 11 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US11143607B2 (Hereinafter known as parent application). Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation in the instant application is an obvious and well-known step since it only involves measuring resistivity in a desired location. The difference between the instant application and the parent application is the instant application details  a limitation of “wherein one or more of the determining steps is carried out in the borehole with a downhole sensor assembly configured to measure resistivity.” The parent application provides for a further teaching of the additional limitation for “wherein one or more of the determining steps is carried out in a borehole with a downhole sensor assembly comprising an NMR apparatus” and “the downhole sensor assembly further measures resistivity and acoustic logs”.  It would have been obvious to one of ordinary skill in the art before the invention to determine the permeability anisotropy of a geological formation with the use of a sensor assembly in a downhole to measure the resistivity as recited in the parent application. The limitations of the parent application accurately teach the method of determining permeability anisotropy of a geological formation with the use of a downhole sensor assembly to measure resistivity. Therefore, claims 1-4, 9, and 11 of the instant application are not patentably distinct from claims 1-11 of the parent application.

Conclusion
Claims 1-4, 9, and 11 are only rejected under a double patenting issue and have no prior art rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863                             

/TARUN SINHA/             Primary Examiner, Art Unit 2863